                                                              CLERK,    FLED
                                                              ~      U Ste`T,°ACT
 1                                                                                   COURT

 2                                                        i    ~ Jl1L 17 2019
 3

 4

 5

 6                           UNITED STATES DISTRICT COURT
 7                         CENTRAL DISTRICT OF CALIFORNIA
 8
      ~ UNITED STATES OF AMERICA,
 9

to                                Plaintiff,        CASE NO. L ~'~ ~~~— 1 ~~-(d~) ~ ~'
11                         v.
12                                                   ORDER OF DETENTION
13                      ~~~~~~

14                                Defendant.
15

16                                                   I.
17        A.~ On motion ofthe Government in a case allegedly involving:
18             1. ('~   a crime of violence.
19            2. ~ an offense with maximum sentence of Life imprisonment or death.
20            3.()      a narcotics or controlled substance offense with maximum sentence
~~~                     often or more years .                                                           'I
22            4.()      any felony -where the defendant has been convicted oftwo or more
23                      prior offenses described above.
24            5.()      any felony that is not otherwise a crime of violence that involves a
25                      minor victim, or possession or use ofa fireann or destructive device
26                      or any other dangerous weapon, or a failure to register under 18
27                      U.S.0 § 2250.
28        B.~        On motion by the Government /()on Court's own motion, in a case

                             ORDER OF DETENTION AFTER HEARING (IS U.S.C. §3142(1))

      CR-94(06/07)                                                                           Page 1 of4 ~
 1                     allegedly involving:
 2          ~ On the further allegation by the Government of:
            (
 3            1. E-~ a serious risk that the defendant will flee.
 4            2. ~'j      a serious risk that the defendant will:
 5                  a.()obstruct or attempt to obstruct justice.
 6                  b.()threaten, injure, or intimidate a prospective witness or juror or
 7                        attempt to do so.
 8       C. The Government~s/()is not entitled to a rebuttable presumption that no
 9            condition or combination ofconditions will reasonably assure the defendant's
10            appearance as required and the safety of any person or the community.
11

12                                                     II.
13       A.(~ The Court finds that no condition or combination of conditions will
14                     reasonably assure:
15            1.(~ the appearance ofthe defendant as required.
16                  () and/or
17            2.(~ the safety of any person or the community.
18       B.(          The Court finds that the defendant has not rebutted by sufficient
19                    evidence to the contrary the presumption provided by statute.
20

21                                                    III.
22       The Court has considered:
23       A. the nature and circumstances ofthe offenses)charged, including whether the
24           offense is a crime ofviolence,a Federal crime ofterrorism, or involves a minor
25            victim or a controlled substance, firearm, explosive, or destructive device;
26       B. the weight of evidence against the defendant;
27       C. the history and characteristics ofthe defendant; and
2s       D. the nature and seriousness of the danger to any person or to the community.

                               ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

     CR-94(06/07)                                                                      Page 2 of4
  1                                                        IV.
 2           The Court also has considered all the evidence adduced at the hearing and the
 3           arguments and/or statements of counsel, and the Pretrial Services
 4           Report/recommendation.
 5
 6                                                         1~
 7          The Court bases the foregoing findings) on the following:
 8           A. ~         As to flight risk:
 9
10                     ~^j—c ~~- G~~ai=~S
                                                                                .
11                            n~    \(.., r-~~,..c~ ~c:~►I       ~' ~ cam- .r-~~

12
13
14

15
16          B. (~         As to danger:
17
18
19
20
21
~~~I
23
24                                                        VI.
25          A. ()         The Court finds that a serious risk exists that the defendant will:
26                     1. ()obstruct or attempt to obstruct justice.
27                     2. ()attempt to/ ( )threaten, injure or intimidate a witness or juror.
28

                                   ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

       CR-94 (06/07)                                                                            Page 3 of 4 ~
       1       B. The Court bases the foregoing findings) on the following:
      2

      3

     4

     5

     6

     7

     8

     9                                                 VII.
  10

  11          A. IT IS THEREFORE ORDERED that the defendant be detai
                                                                                        ned prior to trial.
  12         B. IT IS FURTHER ORDERED that the defendant be comm
                                                                                     itted to the custody
 13               ofthe Attorney General for confinement in a corrections facil
                                                                                          ity separate, to
 14               the extent practicable, from persons awaiting or serving
                                                                                     sentences or being
 15              held in custody pending appeal.
 16          C. IT IS FURTHER ORDERED that the defendant
                                                                         be afforded reasonable
 17              opportunity for private consultation with counsel.
 18          D. IT IS FURTHER ORDERED that, on order of
                                                                       a Court ofthe United States
 19              or on request ofany attorney for the Government,the pers
                                                                                      on in charge of the
20               corrections facility in which the defendant is confi
                                                                           ned deliver the defendant
21               to a United States marshal for the purpose ofan appe
                                                                              arance in connection
22               with a court proceeding.
                                                                                                               I
23

24

25

26         DATED:      ~I ~ ~~rQ
27                                                            D TATE MA ISTRATE JUDG
                                                               ;~~~5~ L. A~r~~S~~
28 I

                               ORDER OF DETENTION AFTER HEARING(18 U.S.C.§3142(1)
                                                                                 )
       CR-94(06/07)
                                                                                                  Page 4 of4
